Citation Nr: 0721082	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-27 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for thrombophlebitis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  However, the RO in New York, New York, 
currently has jurisdiction over the veteran's VA claims 
folder.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
this hearing has been associated with the claims folder.

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).

The Board observes that the issue adjudicated below was 
whether new and material evidence had been received to reopen 
a previously denied claim.  However, at the July 2006 hearing 
it was noted that the prior rating decision of January 1955 
was for outpatient treatment purposes, and that, in any 
event, it did not appear the veteran had been provided with 
notification of that decision.  Accordingly, the Board has 
re-characterized the current claim as entitlement to service 
connection for thrombophlebitis.

For the reasons addressed below, the Board concludes that 
additional development is required in the instant case.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that additional development is required to comply 
with both the duty to assist and the duty to notify.

Initially, the Board notes that the veteran's service medical 
records reflect he was treated in June 1952 for pain behind 
the left knee, with some swelling in the popliteal space.  
The diagnosis appears to have been observation, surgical 
(suspected abscess in the left popliteal space) Class XXII.  
Nevertheless, his lower extremities, heart, and vascular 
system were all evaluated as normal on his February 1954 
separation examination.  Thereafter, records indicate he 
sought outpatient treatment through VA for a right leg 
condition which was diagnosed as chronic thrombophlebitis.  
In addition, it was indicated that the veteran reported he 
first noted this condition in 1952.  Subsequent medical 
records continue to indicate findings of 
thrombophlebitis/deep vein thrombosis of the right lower 
extremity.  

Despite the foregoing, the Board observes that no medical 
examination has been accorded to the veteran to address the 
etiology of his thrombophlebitis, to include whether it was 
related to the in-service findings.  Although the service 
medical records detail treatment for problems associated with 
the left leg, and the veteran's current thrombophlebitis is 
associated with the right lower extremity, only competent 
medical evidence can clarify whether this is the type of 
condition whose development is limited to one particular part 
of the body.  The Board is also of the opinion that medical 
evidence is required in this case due to the fact he was 
diagnosed with right thrombophlebitis less than 1 year after 
his separation from active duty, even though thrombophlebitis 
is not one of the conditions specifically identified under 
38 C.F.R. § 3.309(a) as a chronic disease subject to 
presumptive service connection when present to a compensable 
degree within the first post-service year.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4) (the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim).  Here, the Board finds that such an examination is 
required to determine whether the veteran's thrombophlebitis 
is, in fact, etiologically related to his period of active 
duty.  Accordingly, a remand is required in the instant case.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further finds that additional notification should 
be provided to the veteran.  On March 3, 2006, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which, in pertinent part detailed 
specific information regarding disability rating(s) and 
effective date(s) that is to be provided to claimants.  No 
such notification appears to have been sent to the veteran in 
this case.  Therefore, as it has already been determined that 
a remand is required, the Board concludes that the veteran 
should be provided with the requisite notification which 
adequately addresses these matters.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
thrombophlebitis since May 2004.  After 
securing any necessary release, the RO 
should obtain those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current nature and 
etiology of his thrombophlebitis.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination.  

Following evaluation of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
his thrombophlebitis is causally related 
to active service, to include his 
treatment for left leg problems in June 
1952.  A complete rationale for any 
opinion expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained since the July 
2005 Statement of the Case, and be provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

